 



Exhibit 10.20

BARNES & NOBLE, INC.

DEFERRED COMPENSATION PLAN

Effective as of April 1, 1997
Including amendments through
September 1, 1998

 



--------------------------------------------------------------------------------



 



BARNES & NOBLE, INC. DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

Article
       
INTRODUCTION
       
1. DEFINITIONS
    1  
2. PARTICIPATION
    4  
3. DEFERRALS
    6  
4. MAINTENANCE OF ACCOUNTS
    9  
5. PAYMENT OF BENEFITS
    11  
6. AMENDMENT OR TERMINATION
    15  
7. GENERAL PROVISIONS
    16  
8. ADMINISTRATION
    21  
9. SIGNATURE AND VERIFICATION
    22  

 



--------------------------------------------------------------------------------



 



ARTICLE I. DEFINITIONS



  1.01   “Administrative Committee” shall mean the person or persons appointed
by the Compensation Committee of the Board of Directors to administer the Plan
as provided in Section 8.01.     1.02   “Associated Company” shall mean (a) any
corporation that is a member of a controlled group of corporations (as defined
in Code Section 414(b)) that includes the Company, (b) any trade or business
(whether or not incorporated) that is under common control (as defined in Code
Section 414(c)) with the Company, (c) any member of an affiliated service group
(as defined in Code Section 414(m)) that includes the Company; and (d) any other
entity required to be aggregated with the Company pursuant to final or temporary
regulations under Code Section 414(o).     1.03   “Base Salary” shall mean the
annual base fixed compensation paid periodically during the calendar year,
determined prior to any pre-tax contributions under a “qualified cash or
deferred arrangement” (as defined under Code Section 401(k) and its applicable
regulations) or under a “cafeteria plan” (as defined under Code Section 125 and
its applicable regulations) and any deferrals under Article 3, but excluding any
overtime, bonuses, or any other form of compensation; except to the extent
otherwise deemed “Base Salary” for purposes of the Plan under rules as are
adopted by the Compensation Committee.     1.04   “Beneficiary” shall mean the
person or persons designated by a Participant pursuant to the provisions of
Section 5.07 in a time and manner determined by the Administrative Committee to
receive the amounts, if any, payable under the Plan upon the death of the
Participant.     1.05   “Bonus” shall mean the cash amount, if any, awarded to
an employee of the Company under the Company’s executive bonus program, or other
compensation program approved by the Compensation Committee as a bonus
hereunder.     1.06   “Board of Directors” or “Board” shall mean the Board of
Directors of the Corporation.     1.07   “Change of Control” shall mean an event
which shall occur if:



  (a)   a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the
“Act”) disclosing that any person (within the meaning of Section 13(d) of the
Act), other than the Corporation or a subsidiary of the Corporation or any
employee benefit plan sponsored by the Corporation or a subsidiary of the
Corporation or any member of the Riggio Group, is the beneficial owner directly
or indirectly of twenty percent or more of the outstanding common stock of the
Corporation; (and such person did not have such twenty percent or more
beneficial ownership on April 1, 1997).

 



--------------------------------------------------------------------------------



 



Page 2



  (b)   the stockholders of the Corporation shall approve (i) any consolidation
or merger of the Corporation in which the Corporation is not the continuing or
surviving corporation or pursuant to which shares of common stock of the
Corporation would be converted into cash, securities or other property, other
than a merger of the Corporation (1) in which holders of common stock of the
Corporation immediately prior to the merger have substantially the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger as immediately before or (2) with or into any Corporation which
is directly or indirectly controlled by one or more members of the Riggio Group,
or (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Corporation; or     (c)   there shall have been a change in a majority of the
members of the Board of Directors within a 12-month period, unless the election
or nomination for election by the Corporation’s stockholders of each new
director during such 12-month period was approved by the vote of two-thirds of
the directors then still in office who were directors at the beginning of such
12-month period.



  1.08   “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.     1.09   “Company” shall mean the Corporation, and any successor
thereto, with respect to its employees and any Associated Company authorized by
the Compensation Committee to participate in the Plan, with respect to their
employees.     1.10   “Compensation Committee” shall mean the Compensation
Committee of the Board of Directors.     1.11   “Corporation” shall mean Barnes
& Noble, Inc., a Delaware corporation, or any successor by merger, purchase or
otherwise.     1.12   “Deferral Account” shall mean the bookkeeping account
maintained for each Participant to record the amount of Base Salary and/or Bonus
such Participant has elected to defer in accordance with Article 3, adjusted
pursuant to Article 4.     1.13   “Deferral Agreement” shall mean the completed
agreement, including any amendments, attachments and appendices thereto, in such
form approved by the Administrative Committee, between an Eligible Executive and
the Company, under which the Eligible Executive agrees to defer a portion of his
Base Salary and/or Bonus under the Plan.     1.14   “Deferrals” shall mean the
amount of deferrals credited to a Participant pursuant to Section 3.02.     1.15
  “Effective Date” shall mean April 1, 1997.

 



--------------------------------------------------------------------------------



 



Page 3



  1.16   “Employee” shall mean any person who is employed by the Company.    
1.17   “Eligible Executive” shall mean an Employee of the Company who is
eligible to participate in the Plan as provided in Section 2.01.     1.18  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.     1.19   “Participant” shall mean, except as
otherwise provided in Article 2, each Eligible Executive who has executed a
Deferral Agreement pursuant to the requirements of Section 2.02 and is credited
with an amount under Section 3.03.     1.20   “Plan” shall mean the Barnes &
Noble, Inc. Deferred Compensation Plan as set forth in this document and the
appendices thereto, as it may be amended from time to time.     1.21   “Plan
Year” shall mean the 12-month period commencing on any January 1; provided,
however, that the first Plan Year shall commence on April 1, 1997 and end on
December 31, 1997.     1.22   “Reporting Date” shall mean any day on which the
New York Stock Exchange is open.     1.23   “Retirement” shall mean any
termination of employment by an Eligible Executive (i) after the date the
Eligible Executive has attained age 55 and has completed five “Years of Service”
(as such term is defined under the Barnes & Noble, Inc. Retirement Plan as in
effect on the date of such termination) or (ii) as a result of his “Total and
Permanent Disability” (as such term is defined under the Barnes & Noble, Inc.
401(k) Savings Plan as in effect on the date of such termination).     1.24  
“Riggio Group” shall mean Leonard Riggio, his spouse, his siblings and any
lineal descendants or ancestors of Leonard Riggio or any of his siblings, any
trusts for the benefit of any of the foregoing, and any corporation or other
entity directly or indirectly controlled by any of the foregoing.

 



--------------------------------------------------------------------------------



 



Page 4



ARTICLE 2. PARTICIPATION



  2.01   Eligibility     (a)   An Employee whose Base Salary as of October 1 of
a calendar year exceeds $130,000, shall be an Eligible Executive with respect to
the Plan Year following such calendar year and thereby eligible to participate
in this Plan and execute a Deferral Agreement authorizing Deferrals under this
Plan with respect to his Base Salary or Bonus which would otherwise be payable
in the Plan Year following such October 1.     (b)   An Employee who is first
employed or reemployed after October 1 of a calendar year, and whose Base Salary
on such employment or reemployment date, whichever is applicable, exceeds
$130,000 shall be an Eligible Executive with respect to the following Plan Year
and thereby eligible to participate in the Plan with respect to his Base Salary
or Bonus which is otherwise paid in the Plan Year following his date of
employment or reemployment, whichever is applicable.     (c)   Notwithstanding
the foregoing, an Employee who is first employed or reemployed on or after
January 1, 1997 and whose Base Salary on such date of employment or
reemployment, whichever is applicable, exceeds $130,000 shall be an Eligible
Executive with respect to the Plan Year in which his date of employment or
reemployment occurs and thereby eligible to participate in the Plan with respect
to such Plan Year, subject to the provisions of Section 3.01(a)(v).     2.02  
In General     (a)   An individual who is determined to be an Eligible Executive
with respect to a Plan Year and who desires to have deferrals credited on his
behalf pursuant to Article 3 for such Plan Year must execute a Deferral
Agreement with the Administrative Committee authorizing Deferrals under this
Plan for such year in accordance with the provisions of Sections 3.01 and 3.02.
    (b)   The Deferral Agreement shall be in writing and be properly completed
upon a form approved by the Administrative Committee, which shall be the sole
judge of the proper completion thereof. Such Deferral Agreement shall provide,
subject to the provisions of Section 3.02, for the deferral of a portion of the
Eligible Executive’s Base Salary and/or Bonus earned after the effective date of
the election and shall include such other provisions as the Administrative
Committee deems appropriate.     2.03   Termination of Participation     (a)  
Participation shall cease when all benefits to which a Participant is entitled
to hereunder are distributed to him.

 



--------------------------------------------------------------------------------



 



Page 5



  (b)   If a former Participant who has terminated employment with the Company
and whose participation in the Plan ceased under Section 2.03(a) is reemployed
as an Eligible Executive, the former Participant may again become a Participant
in accordance with the provisions of Section 2.01.

 



--------------------------------------------------------------------------------



 



Page 6



ARTICLE 3. DEFERRALS



  3.01   Filing Requirements     (a) (i) An Employee who is determined to be an
Eligible Executive on the basis of his Base Salary on October 1, 1996 in
accordance with Section 2.01(a) may elect, subject to Section 3.02(a), to defer
a portion of his Base Salary that is otherwise earned and payable in the 1997
Plan Year by filing a Deferral Agreement with the Administrative Committee prior
to the close of business on the fifth business day following the Effective Date.
Notwithstanding any other provision to the contrary, an election to defer any
part of Base Salary payable in the 1997 Plan Year filed with the Administrative
Committee on or before the Effective Date shall be effective only with respect
to Base Salary earned and payable on and after the Effective Date.



  (ii)   Prior to the close of business on October 1 of any Plan Year commencing
on or after the Effective Date, an Employee who is determined to be an Eligible
Executive on the basis of his Base Salary on such October 1 in accordance with
Section 2.01(b) may elect, subject to Section 3.02(a), to defer a portion of his
Base Salary that is otherwise earned and payable in the Plan Year following such
October 1 and/or a portion of his Bonus otherwise payable in the Plan Year
following such October 1 by filing a Deferral Agreement with the Administrative
Committee.     (iii)   In the event October 1 does not fall on a business day,
such filing must be made by the close of business on the next business day.    
(iv)   Notwithstanding the foregoing, if an Employee becomes an Eligible
Executive with respect to a Plan Year pursuant to the provisions of
Section 2.01(b) he may elect, subject to Section 3.02(a), to defer a portion of
his Base Salary or Bonus which would otherwise be payable in the Plan Year next
following his date of employment or reemployment, by filing a Deferral Agreement
with the Administrative Committee prior to the close of business on the tenth
business day following the date of his employment or reemployment, whichever is
applicable; provided, however that the Bonus may be deferred only if the amount
otherwise payable in that year has not already been determined by appropriate
action of the Company.     (v)   Notwithstanding the foregoing, if an Employee
becomes an Eligible Executive with respect to a Plan Year pursuant to the
provisions of Section 2.01(c) he may elect, subject to Section 3.02(a), to defer
a portion of his Base Salary or Bonus otherwise payable in that Plan Year by
filing a Deferral Agreement with the Administrative Committee prior to the close
of business on the tenth business day following the date of his employment or
reemployment, whichever is applicable. Such Deferral Agreement shall be
effective only with respect to Base Salary and Bonus otherwise payable to the
Eligible Executive commencing with the first practicable payroll

 



--------------------------------------------------------------------------------



 



Page 7



      period following the Administrative Committee’s receipt of the Deferral
Agreement; provided however, Bonus may only be deferred if the Bonus otherwise
payable in that Plan Year has not already been determined by appropriate action
of the Company.



  (b)   A Participant’s election to defer a portion of Base Salary or Bonus for
any Plan Year shall become irrevocable on the last day the deferral of such Base
Salary or Bonus may be elected under Section 3.01(a). A Participant may revoke
or change his election to defer a portion of Base Salary or Bonus at any time
prior to the date the election becomes irrevocable. Any such revocation or
change shall be made in a form and manner determined by the Administrative
Committee.     (c)   Except as otherwise provided in Section 3.01(a)(v), a
Participant’s Deferral Agreement shall apply only with respect to Base Salary
earned in the calendar year following the calendar year in which the Deferral
Agreement is filed with the Administrative Committee under Section 3.01(a). A
Participant’s Deferral Agreement shall only apply to a Bonus determined after
the Deferral Agreement is filed with the Administrative Committee under
Section 3.01(a). Subject to the provisions of Section 3.02, an Eligible
Executive must file, in accordance with the provisions of Section 3.01(a), a new
Deferral Agreement for each Plan Year the Eligible Executive is eligible for and
elects to defer a portion of Bonus or Base Salary.     (d)   If a Participant
ceases to be an Eligible Executive on the basis of his Base Salary as of October
1 of a calendar year but continues to be employed by the Company, he shall
continue to be a Participant and his Deferral Agreement currently in effect for
the Plan Year in which such October 1 occurs shall remain in force for the
remainder of such Plan Year, but such Participant shall not be eligible to defer
any portion of his Base Salary or Bonus earned in a subsequent Plan Year until
such time as he shall once again become an Eligible Executive.     3.02   Amount
of Deferral     (a) (i)
  An Eligible Executive may defer for any Plan Year a specified dollar amount of
his Base Salary otherwise earned and payable in that Plan Year, provided such
amount is not less than $5,000 and does not exceed 50% of his Base Salary
payable in that Plan Year.



    (ii)
  An Eligible Executive may defer for any Plan Year commencing on and after
January 1, 1998 a specified dollar amount of his Bonus otherwise payable in that
Plan Year, provided such amount is not less than $2,500 and does not exceed 100%
of his Bonus payable in that Plan Year.



  (b)   The Administrative Committee may establish other maximum or minimum
limits on the amount of Base Salary or Bonus which may be deferred and/or the
timing of such deferral.

 



--------------------------------------------------------------------------------



 



Page 8



      Eligible Executives shall be given written notice of any such limits at
least ten business days prior to the date they take effect.



  (c)   Notwithstanding anything in this Plan to the contrary, if an Eligible
Executive:



  (i)   receives a withdrawal of deferred cash contributions on account of
hardship from any plan which is maintained by the Company and which meets the
requirements of Code Section 401(k) (or any successor thereto); and     (ii)  
is precluded from making contributions to such 401(k) plan for at least
12 months after receipt of the hardship withdrawal;



      no amounts shall be deferred under this Plan under the Eligible
Executive’s Deferral Agreement with respect to Base Salary or Bonus until such
time as the Eligible Executive is again permitted to contribute to such 401(k)
plan. Any Base Salary or Bonus payment which would have been deferred pursuant
to a Deferral Agreement but for the application of this Section 3.02(c) shall be
paid to the Eligible Executive as if he had not entered into the Deferral
Agreement.     3.03   Crediting to Deferral Account         The amount of
Deferrals shall be credited to such Participant’s Deferral Account no later than
the first business day of the first calendar month following the date the Base
Salary or Bonus would have been paid to the Participant in the absence of a
Deferral Agreement.     3.04   Vesting         A Participant shall at all times
be 100% vested in his Deferral Account.

 



--------------------------------------------------------------------------------



 



Page 9



ARTICLE 4. MAINTENANCE OF ACCOUNTS



  4.01   Adjustment of Account     (a)   As of each Reporting Date, each
Deferral Account shall be credited or debited with the amount of earnings or
losses with which such Deferral Account would have been credited or debited,
assuming it had been invested in one or more investment funds, or earned the
rate of return of one or more indices of investment performance, designated by
the Administrative Committee and elected by the Participant pursuant to
Section 4.02 for purposes of measuring the investment performance of his
Deferral Account.     (b)   The Administrative Committee shall designate at
least one investment fund or index of investment performance and may designate
other investment funds or investment indices to be used to measure the
investment performance of a Participant’s Deferral Account. The designation of
any such investment funds or indices shall not require the Company to invest or
earmark their general assets in any specific manner. The Administrative
Committee may change the designation of investment funds or indices from time to
time, in its sole discretion, and any such change shall not be deemed to be an
amendment affecting Participants’ rights under Section 6.02. The Administrative
Committee shall provide Participants with an advance notice of any changes in
the designation of investment funds or indices.     4.02   Investment
Performance Elections         In the event the Administrative Committee
designates more than one investment fund or index of investment performance
under Section 4.01, each Participant shall file an investment election with the
Administrative Committee with respect to the investment of his Deferral Account
within such time period and on such form as the Administrative Committee may
prescribe. The election shall designate the investment fund or funds or index or
indices of investment performance which shall be used to measure the investment
performance of the Participant’s Deferral Account.     4.03   Changing
Investment Elections



  (a)   A Participant may change his election of the investment fund or funds or
index or indices of investment performance used to measure the future investment
performance of his future Deferrals within such time periods and in such manner
prescribed by the Administrative Committee. The election shall be effective as
soon as administratively practicable after the date on which the notice is
timely filed.     (b)   A Participant may change his election of investment
funds or index or indices of investment performance used to measure the future
investment performance of his existing account balance within such time periods
and in such manner prescribed by

 



--------------------------------------------------------------------------------



 



Page 10



      the Administrative Committee. The election shall be effective as soon as
administratively practicable after the date on which the notice is timely filed.



  4.04   Individual Accounts         The Administrative Committee shall
maintain, or cause to be maintained on its books, records showing the individual
balance of each Participant’s Deferral Account. At least once a calendar quarter
each Participant shall be furnished with a statement setting forth the value of
his Deferral Account.     4.05   Valuation of Accounts     (a)   The
Administrative Committee shall value or cause to be valued each Participant’s
Deferral Account on each Reporting Date. On each Reporting Date there shall be
allocated to the Deferral Account of each Participant the appropriate amount
determined in accordance with Section 4.01.     (b)   Whenever an event requires
a determination of the value of Participant’s Deferral Account, the value shall
be computed as of the Reporting Date coincident with, or immediately following,
the date of the event.

 



--------------------------------------------------------------------------------



 



Page 11



ARTICLE 5. PAYMENT OF BENEFITS



  5.01   Commencement of Payment     (a)   The distribution of the portion of
Participant’s Deferral Account attributable to deferrals of Base Salary or Bonus
for each Plan Year made pursuant to the Deferral Agreement applicable to such
Plan Year shall commence, pursuant to Section 5.02, on or as soon as practicable
after the occurrence of one of the following events, as designated by the
Participant on such Deferral Agreement:



  (i)   the month following the Participant’s Retirement;     (ii)   the month
following the Participant’s termination of employment; or     (iii)   the
beginning of a designated year not later than the year in which the Participant
would attain age 70-1/2.



      In the event a Participant elects (iii) above, he may not elect a year
that commences less than three (3) full calendar years subsequent to the
calendar year in which the amount is first treated as being credited to the
Participant’s Deferral Account.     (b)   Notwithstanding the foregoing, in the
event a Participant terminates employment or retires prior to the designated
distribution event date elected pursuant to paragraph (a)(iii) above, the
distribution of his entire Deferral Account shall commence, pursuant to
Section 5.02, as soon as practicable after the month following his termination
of employment or Retirement.     (c)   A Participant shall not change his
designation of the event which entitles him to distribution of any portion of
his Deferral Account, except as otherwise provided in Section 5.03 below.    
5.02   Method of Payment     (a)   Except as otherwise provided in the second
and third sentences of this paragraph (a) and paragraph (b) below, the
distribution of the portion of the Participant’s Deferral Account attributable
to deferrals of Base Salary or Bonus made pursuant to a particular Deferral
Agreement shall be made in cash in a single lump sum. However, with respect to a
Participant who elects payments to commence pursuant to Section 5.01(a)(i), at
the time such Participant makes an election of a distribution event date under
Section 5.01 the Participant may also elect that the portion of his Deferral
Account attributable to deferrals of Base Salary or Bonus made pursuant to
Deferral Agreements for Plan Years commencing prior to January 1, 1999 shall be
made payable as of such distribution event date in ratable annual cash
installments for a period of years, not to exceed 15 years, designated by the
Participant on his Deferral Agreement instead of in a single lump sum cash
payment. Effective as of September 1, 1998, if a Participant elects to commence
payments of the

 



--------------------------------------------------------------------------------



 



Page 12



      portion of his Deferral Account attributable to deferrals of Base Salary
or Bonus applicable to a Plan Year commencing on or after January 1, 1999
pursuant to Section 5.01(a)(i), such Participant may also elect at the time he
makes an election of a distribution event date under Section 5.01 regarding a
deferral of Base Salary or Bonus made pursuant to a Deferral Agreement
applicable to a Plan Year commencing on or after January 1, 1999 to have the
portion of his Deferral Account attributable to such deferral payable as of such
distribution event date in ratable annual installments for a period of years,
not to exceed 15 years, as designated by the Participant on his Deferral
Agreement, instead of in a single lump sum cash payment.         During an
installment payment period, the Participant’s Deferral Account shall continue to
be credited with earnings or losses as described in Section 4.01. The first
installment or lump sum payment shall be made as soon as administratively
practicable following the Reporting Date coincident with or preceding the
applicable distribution event date designated pursuant to Section 5.01 or 5.03.
However, in the event payment is to be made pursuant to Section 5.01(b), the
lump sum payment shall be made as soon as administratively practicable following
the Reporting Date coincident with or next following the Participant’s
termination of employment or date of Retirement, if earlier. Subsequent
installments, if any, shall be paid as soon as practicable following the
beginning of the following calendar year and each subsequent year of the
installment period. The amount of each installment shall equal the balance of
the portion of the Participant’s Deferral Account subject to such installment
payment option as of each Reporting Date of determination divided by the number
of remaining installments (including the installment being determined).     (b)
  If a Participant dies before payment of the entire balance of his Deferral
Account, an amount equal to the unpaid portion thereof as of the date of his
death shall be payable in one lump sum to his Beneficiary as soon as practicable
after the Reporting Date coincident with or next following the Participant’s
date of death.     (c)   A Participant shall not change his method of payment,
except as otherwise provided in Section 5.03 below.     5.03   Change of
Distribution Election         A Participant may change his elections under
Section 5.01 or Section 5.02 at any time by duly completing, executing, and
filing with the Administrative Committee a new election on an appropriate form
designated by the Administrative Committee; provided however, that for any such
change of election to be effective, a full calendar year must pass between the
calendar year during which the Participant duly makes the change of election and
the calendar year during which any portion of the Participant’s Deferral Account
is first to become payable after taking the change of election into account.

 



--------------------------------------------------------------------------------



 



Page 13



  5.04   Withdrawals     (a)   Subject to approval by the Administrative
Committee and the provisions of paragraph (b) below, at any time before the
total amount of a Participant’s Deferral Account is distributed from the Plan in
accordance with the foregoing provisions of this Article 5, a Participant who is
in active service may elect to withdraw all or any fixed dollar portion of the
amount of his Deferral Account by duly completing, executing, and filing with
the Administrative Committee the appropriate form designated by the
Administrative Committee. The withdrawal payment to the Participant shall be
made in a lump sum as soon as practicable after the Reporting Date coincident
with or next following the date the corresponding withdrawal request is duly
approved by the Administrative Committee.     (b)   In the event the
Administrative Committee approves a Participant’s withdrawal request, then the
Participant shall be subject to a forfeiture penalty of 10 percent of the amount
of the withdrawal, unless the Participant proves to the Compensation Committee
with such evidence as the Compensation Committee may deem appropriate that the
withdrawal request is occasioned by severe financial hardship. In the event such
Participant incurs a forfeiture penalty under this Section 5.04(b), such amount
shall be permanently forfeited and debited from the Participant’s Deferral
Account by the Company at the time the withdrawal payment is made to the
Participant, and any such amounts forfeited and debited from the Participant’s
Deferral Account shall, in no event and in no manner, be ever again credited to
the individual under this Plan.     5.05   Payment upon the Occurrence of a
Change of Control         Notwithstanding the foregoing provisions of this
Article 5, upon the occurrence of a Change of Control or at the direction of the
Compensation Committee, upon the approval by the Board of Directors of a
corporate event leading to a Change of Control, all Participants shall
automatically receive the balance of their Deferral Accounts in a single lump
sum payment. Such lump sum payment shall be made as soon as practicable on or
after the Change of Control. If the Participant dies after such Change of
Control, but before receiving such payment, it shall be made to his Beneficiary.
    5.06   Tax Increases         Notwithstanding the provisions of Sections 5.01
and 5.03, in the event a Participant’s Deferral Account is being paid in
installment payments under Section 5.02, and during said payout period Federal
personal income tax rates for the highest marginal tax rate are scheduled to
increase by 5 or more percentage points, at the direction of the Compensation
Committee, any remaining installment payments to be paid after the effective
date of such increase shall be paid in one lump sum prior to said effective
date.

 



--------------------------------------------------------------------------------



 



Page 14



  5.07   Designation of Beneficiary         Each Participant shall file with the
Administrative Committee a written designation of one or more persons as the
Beneficiary who shall be entitled to receive the amount, if any, payable under
the Plan upon his death pursuant to Section 5.02(b) or 5.05. A Participant may,
from time to time, revoke or change his Beneficiary designation without the
consent of any prior Beneficiary by filing a new designation with the
Administrative Committee. The last such designation received by the
Administrative Committee shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Administrative Committee prior to the Participant’s death, and in no
event shall it be effective as of a date prior to such receipt. If no such
Beneficiary designation is in effect at the time of a Participant’s death, or if
no designated Beneficiary survives the Participant, the Participant’s surviving
spouse, if any, shall be deemed to have been designated his Beneficiary,
otherwise the Participant’s estate shall be deemed to have been designated as
his Beneficiary, and shall receive the payment of the amount, if any, payable
under the Plan upon his death.     5.08   Debiting Accounts         Any amounts
debited from a Participant’s Deferral Account by reason of a distribution,
withdrawal, or otherwise under this Article 5, shall be debited from the
Participant’s Deferral Account and the investment options under which such
amount is credited, and such other accounts, subaccounts, options, or other
allocations in the same proportion that the Participant’s entire Deferral
Account is credited at the time such debit is made, as determined by the
Administrative Committee.

 



--------------------------------------------------------------------------------



 



Page 15



ARTICLE 6. AMENDMENT OR TERMINATION



  6.01   Right to Terminate         The Corporation may, by action of the Board
of Directors, terminate this Plan and the related Deferral Agreements at any
time. In the event the Plan and related Deferral Agreements are terminated, each
Participant or Beneficiary shall receive a single sum payment in cash equal to
the balance of the Participant’s Deferral Account. The single sum payment shall
be made as soon as practicable following the date the Plan is terminated and
shall be in lieu of any other benefit which may be payable to the Participant or
Beneficiary under this Plan.     6.02   Right to Amend         The Compensation
Committee may amend or modify this Plan and the related Deferral Agreements in
any way either retroactively or prospectively; provided, however, no amendment
or modification shall reduce the balance of a Participant’s Deferral Account as
of the date of such amendment or modification, as adjusted pursuant to
Article 4. Notwithstanding the foregoing, a change in any investment fund or
index under Section 4.01 shall not be deemed to adversely affect any
Participant’s rights to his Deferral Account.

 



--------------------------------------------------------------------------------



 



Page 16



ARTICLE 7. GENERAL PROVISIONS



  7.01   Funding     (a)   All amounts payable in accordance with this Plan
shall constitute a general unsecured obligation of the Company. Such amounts, as
well as any administrative costs relating to the Plan, shall be paid out of the
general assets of the Company, to the extent not paid by a grantor trust
established pursuant to paragraph (b) below. The Administrative Committee may
decide that a Participant’s Account may be reduced to reflect allocable
administrative expense.     (b)   The Corporation may, for administrative
reasons, establish a grantor trust for the benefit of Participants participating
in the Plan. The assets of said trust will be held separate and apart from other
Corporation funds, and shall be used exclusively for the purposes set forth in
the Plan and the applicable trust agreement, subject to the following
conditions:



  (i)   the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;     (ii)   the Corporation shall be
treated as “grantor” of said trust for purposes of Code Section 677; and    
(iii)   said trust agreement shall provide that its assets may be used to
satisfy claims of the Corporation’s general creditors, and the rights of such
general creditors are enforceable by them under federal and state law.



  7.02   No Contract of Employment         The Plan is not a contract of
employment and the terms of employment of any Participant shall not be affected
in any way by this Plan or related instruments, except as specifically provided
therein. The establishment of the Plan shall not be construed as conferring any
legal rights upon any person for a continuation of employment, nor shall it
interfere with the rights of the Company to discharge any person and to treat
him without regard to the effect which such treatment might have upon him under
this Plan. Each Participant and all persons who may have or claim any right by
reason of his participation shall be bound by the terms of this Plan and all
Deferral Agreements entered into pursuant thereto.     7.03   Unsecured Interest
        Neither the Company nor the Compensation Committee nor the
Administrative Committee in any way guarantees the performance of the investment
funds or indices a Participant may designate under Article 4. No special or
separate fund shall be established, and no segregation of assets shall be made,
to assure the payments thereunder. No Participant

 



--------------------------------------------------------------------------------



 



Page 17



      hereunder shall have any right, title, or interest whatsoever in any
specific assets of the Company. Nothing contained in this Plan and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind or a fiduciary relationship between the Company and a Participant or
any other person. To the extent that any person acquires a right to receive
payments under this Plan, such right shall be no greater than the right of any
unsecured creditor of the Company.     7.04   Facility of Payment         In the
event that the Administrative Committee shall find that a Participant or
Beneficiary is unable to care for his affairs because of illness or accident or
is a minor or has died, the Administrative Committee may direct that any benefit
payment due him, unless claim shall have been made therefor by a duly appointed
legal representative, be paid on his behalf to his spouse, a child, a parent or
other blood relative, and any such payment so made shall thereby be a complete
discharge of the liability of the Plan for that payment.     7.05   Withholding
Taxes         The Company shall have the right to deduct from each payment to be
made under the Plan any required withholding taxes.     7.06   Nonalienation    
    Subject to any applicable law, no benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of a person entitled to such benefits.    
7.07   Mergers/Transfers         This Plan shall be binding upon and inure to
the benefit of the Company and its successors and assignees and the Participant,
his designees and his estate. Nothing in this Plan shall preclude the Company
from consolidating or merging into or with, or transferring all or substantially
all of its assets to, another corporation which assumes this Plan and all
obligations of the Company hereunder. Upon such a consolidation, merger or
transfer of assets and assumption, the term “Company” shall refer to such other
corporation and this Plan shall continue in full force and effect.     7.08  
Limitation of Liability         The Company, the members of the Compensation
Committee and of the Administrative Committee, and any officer, employee or
agent of the Company shall not incur any liability

 



--------------------------------------------------------------------------------



 



Page 18



      individually or on behalf of any other individuals or on behalf of the
Company for any act or failure to act, made in good faith in relation to this
Plan.     7.09   Indemnification         The Company, the members of the
Compensation Committee and of the Administrative Committee, and the officers,
employees and agents of the Company shall, unless prohibited by any applicable
law, be indemnified against any and all liabilities arising by reason of any act
or failure to act in relation to the Plan including, without limitation,
expenses reasonably incurred in the defense of any claim relating to the Plan,
amounts paid in any compromise or settlement relating to the Plan and any civil
penalty or excise tax imposed by any applicable statute, if:



  (a)   the act or failure to act shall have occurred



  (i)   in the course of the person’s service as an officer, employee or agent
of the Company or as a member of the Compensation Committee or of the
Administrative Committee,     (ii)   in connection with a service provided with
or without charge to the Plan or to the Participants or Beneficiaries of the
Plan, if such service was requested by the Compensation Committee or the
Administrative Committee; and



  (b)   the act or failure to act is in good faith and in, or not opposed to,
the best interests of the Company.



      This determination shall be made by the Corporation and, if such
determination is made in good faith and not arbitrarily or capriciously, shall
be conclusive.         The foregoing indemnification shall be from the assets of
the Company. However, the Company’s obligation hereunder shall be offset to the
extent of any otherwise applicable insurance coverage under a policy maintained
by the Company or any other person, or other source of indemnification.     7.10
  Claims Procedure     (a)   Submission of Claims         Claims for benefits
under the Plan shall be submitted in writing to the Administrative Committee or
to an individual designated by the Administrative Committee for this purpose.

 



--------------------------------------------------------------------------------



 



Page 19



  (b)   Denial of Claim         If any claim for benefits is wholly or partially
denied, the claimant shall be given written notice within 90 days following the
date on which the claim is filed, which notice shall set forth the following:



  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the Plan’s claim
review procedure.



      If special circumstances require an extension of time for processing the
claim, written notice of an extension shall be furnished to the claimant prior
to the end of the initial period of 90 days following the date on which the
claim is filed. Such an extension may not exceed a period of 90 days beyond the
end of said initial period.         If the claim has not been granted and
written notice of the denial of the claim is not furnished within 90 days
following the date on which the claim is filed, the claim shall be deemed denied
for the purpose of proceeding to the claim review procedure.     (c)   Claim
Review Procedure         The claimant or his authorized representative shall
have 60 days after the earlier of (i) receipt of written notification of denial
of a claim or (ii) expiration of the 90-day period (or any extended period up to
180 days pursuant to Section 7.10(b)) following the date on which the claim is
filed, to request a review of the denial by making written request to the
Administrative Committee, and may review pertinent documents and submit issues
and comments in writing within such 60-day period.         Not later than
60 days after receipt of the request for review, the Administrative Committee
shall render and furnish to the claimant a written decision, which shall include
specific reasons for the decision and shall make specific references to
pertinent Plan provisions on which it is based. If special circumstances require
an extension of time for processing, the decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review,
provided that written notice and explanation of the delay are given to the
claimant prior to commencement of the extension. Such decision by the
Administrative Committee shall not be subject to further review. If a decision
on review is not furnished to a claimant within the specified time period, the
claim shall be deemed to have been denied on review.

 



--------------------------------------------------------------------------------



 



Page 20



  (d)   Exhaustion of Remedy         No claimant shall institute any action or
proceeding in any state or federal court of law or equity or before any
administrative tribunal or arbitrator for a claim for benefits under the Plan
until the claimant has first exhausted the procedures set forth in this Section.
    7.11   Acceleration of Payment         Notwithstanding any other provision
of the Plan to the contrary, the Company shall make payments hereunder to a
Participant before such payments are otherwise due if it determines, based on a
change in the tax or revenue laws of the United States of America, a published
ruling or similar announcement issued by the Internal Revenue Service, a
regulation issued by the Secretary of the Treasury or his delegate, a decision
by a court of competent jurisdiction involving a Participant or Beneficiary, or
a closing agreement made under Code Section 7121 that is approved by the
Internal Revenue Service and involves a Participant or Beneficiary, that a
Participant or Beneficiary has recognized or will recognize income for federal
income tax purposes with respect to amounts that are or will be payable to him
under the Plan before they are paid to him.     7.12   Payment of Expenses      
  All administrative expenses of the Plan and all benefits under the Plan shall
be paid from the general assets of the Company, except as otherwise may be
provided herein.     7.13   Construction     (a)   The Plan is intended to
constitute an unfunded deferred compensation arrangement for a select group of
management or highly compensated employees and therefore exempt from the
requirements of parts 2, 3 and 4 of Subtitle B of Title I of ERISA (pursuant to
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA), and all rights hereunder
shall be governed by ERISA. Subject to the preceding sentence, the Plan shall be
construed, regulated and administered in accordance with the laws of the State
of New York, subject to the provisions of applicable federal laws.     (b)   The
masculine pronoun shall mean the feminine wherever appropriate.     (c)   The
illegality of any particular provision of this document shall not affect the
other provisions, and the document shall be construed in all respects as if such
invalid provision were omitted.     (d)   Article or Section references herein
shall mean references to such Articles or Sections as contained herein, unless
otherwise indicated.

 



--------------------------------------------------------------------------------



 



Page 21



ARTICLE 8. ADMINISTRATION



  8.01     (a)   The Administrative Committee shall have the exclusive
responsibility and complete discretionary authority to control the operation,
management and administration of the Plan, with all powers necessary to enable
it to properly carry out such responsibilities, including, but not limited to,
the power to interpret the Plan and any related documents, to establish
procedures for making any elections called for under the Plan, to make factual
determinations regarding any and all matters arising hereunder, including, but
not limited to, the right to determine eligibility for benefits, the right to
construe the terms of the Plan, the right to remedy possible ambiguities,
inequities, inconsistencies or omissions, and the right to resolve all
interpretive, equitable or other questions arising under the Plan. The decisions
of the Administrative Committee on all matters shall be final, binding and
conclusive on all persons to the extent permitted by law. The Administrative
Committee may appoint one or more individuals and delegate such of its power and
duties described herein as it deems desirable to any such individuals as to any
matter within the jurisdiction of such delegations.     (b)   To the extent
permitted by law, all agents and representatives of the Administrative Committee
shall be indemnified by the Company and saved harmless against any claims and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of the Plan, except claims arising from
gross negligence, willful neglect or willful misconduct.

 



--------------------------------------------------------------------------------



 



Page 22



ARTICLE 9. SIGNATURE AND VERIFICATION

IN WITNESS WHEREOF, the Corporation has caused this Plan to be executed this
1st day of September, 1998.

          /s/ Michelle Smith    

--------------------------------------------------------------------------------

    Michelle Smith     Vice President,
HR Administration

         
Attest:
 

--------------------------------------------------------------------------------

   

 